Title: [Diary entry: 31 March 1760]
From: Washington, George
To: 

Monday Mar. 31st. Strong So[uther]ly Wind in the first part of the day with light Showers but Abt. Noon the Wind got No[rther]ly. Went to Belvoir (according to Appointment on the 28th. past) and drew up and Signd a Report of our Proceedings in Clifton’s affair to be sent with the Accts. to the Genl. Court. Finishd plowing the Fallowd Ground abt. Sun Setting. Mr. Walter Stuart who I met with at Belvoir gave me a Letter from Dr. Macleane and another from Bishop. The Latter very desirous of returning but enlisted in the 44th. Regimt. the Former wrote to Colo. Byrd to ask his discharge of the Genl. Wrote to Lieutt. Smith to try if possible to get me a Careful Man to Overlook my Carpenters. Wrote also to Harwick ordering down two Mares from thence & desiring him to engage me a Ditcher. Inclosd a Letter from my Brother Jno. to his Overseer Farrell Littleton and directed him what to do if the Small pox shd. come amongst them.